Citation Nr: 0205041	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-15 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include the issue of whether the veteran 
has basic eligibility.

(The issue of entitlement to service connection for an injury 
to both eyes will be the subject of a later decision).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1961 to May 1962.  He served in Alabama Army 
National Guard from April 15, 1978, to April 14, 1981, with 
active duty for training from June 10, 1978, to June 24, 
1978, from June 1, 1979, to June 16, 1979, and from July 26, 
1980, to August 9, 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO, inter 
alia, denied entitlement to non-service-connected pension.

In June 2000, the Board remanded the case to the RO for 
various actions, including adjudication of the issue of 
whether the veteran has basic eligibility for non-service-
connected pension.  In July 2001, the RO informed the veteran 
that they had denied his claim for non-service-connected 
pension because his active service did not meet the basic 
requirements.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

The Board is undertaking additional development on the issue 
of entitlement to service connection for an injury of both 
eyes, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.



FINDINGS OF FACT

1.  VA has provided all required notices, and has obtained 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal for non-service-connected pension.

2.  The veteran did not have any active service during a 
period of war.


CONCLUSION OF LAW

In the absence of active service during a period of war, the 
veteran is not eligible for non-service-connected pension.  
38 U.S.C.A. §§ 1521, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.2, 3.3 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

While the veteran's pension claim was pending, there was a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  Among other things, the VCAA 
redefines the VA's duties to notify and assist claimants for 
VA benefits.  The VCAA eliminates the previous requirement 
that a claimant for VA benefits file a well-grounded claim.  
The VCAA is applicable to all claims filed on or after the 
dated of enactment of the VCAA, or filed before the date of 
enactment and not yet final as to that date.  See 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).

The regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, like the VCAA, apply to 
claims for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
amendments relating to claims to reopen, which are not 
pertinent to the current appeal.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to complete and substantiate a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to the substantial 
completeness of the veteran's application for non-service-
connected pension.  He has been notified as to the 
requirements for non-service connected pension in a May 1998 
rating decision, an August 1998 statement of the case (SOC), 
a January 2001 supplemental statement of the case (SSOC), and 
a July 2001 notice that his pension claim was denied.  VA has 
no outstanding duty to inform him that any additional 
information or evidence is needed.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630, 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is not required to assist a claimant with 
obtaining evidence, however, if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(d)).  As will be explained 
below, the dispositive issue with regard to the veteran's 
claim for non-service-connected pension is his lack of 
service during a period of war.  Active duty during a period 
of war is a requirement for receiving non-service-connected 
pension.  The claims file contains documentation of the dates 
of the veteran's military service.  As he has not had service 
during a period of war, there is no reasonable possibility 
that additional evidence would aid in substantiating his 
claim for non-service-connected pension.  Therefore, VA does 
not have a duty to assist the veteran in obtaining additional 
evidence to substantiate that claim.

The Board has considered whether there is any prejudice to 
the veteran in the Board's consideration of the VCAA and its 
implementing regulations in the first instance, i.e., when 
the RO has not yet considered the new law and regulations.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  In this case, the applicable requirements 
of the VCAA have been substantially met.  Therefore, there is 
no possible benefit to be derived from sending the case back 
to the RO for explicit consideration in the first instance.  
Because the implementing regulations merely implement the 
VCAA, and do not provide any rights other than those provided 
by the VCAA, the Board's consideration of the regulations in 
the first instance is not prejudicial to the veteran, and the 
Board may proceed to consider the appeal.

II.  Non-Service-Connected Pension

The veteran is seeking non-service-connected pension.

VA pays non-service-connected pension to veterans of a period 
of war who are permanently and totally disabled from non-
service-connected disability.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. § 3.3 (2001).  To be eligible for non-
service-connected pension, a veteran must have at least some 
active service during a period of war.  See 38 U.S.C.A. 
§ 1521(j) (West 1991).  Periods of war, for veterans' 
benefits purposes, are defined at 38 C.F.R. § 3.2.  The 
veteran's active duty in 1961 and 1962 was not during a 
period of war; nor were any of his periods of active duty for 
training in 1978, 1979, and 1980.  See 38 C.F.R. § 3.2 
(2001).

The veteran's active service was entirely outside of periods 
of war; therefore, he is not eligible for non-service-
connected pension.  As the veteran's eligibility for the 
benefit sought is precluded by the absence of active service 
during a period of war, there is no legal entitlement to the 
benefit sought.  The claim must be denied on the undisputed 
facts.  In this case, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  There being no issue as to the dates of the 
veteran's active service, there is no evidence to be weighed 
in favor of the claim, and there is no benefit of any doubt 
to be applied in the veteran's favor.  See 38 U.S.C.A. § 5107 
(West Supp. 2001).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

